Title: Fairfax County Associators to Peyton Randolph, 1 July 1771
From: Fairfax County Associators
To: Randolph, Peyton



Sir,
[c.1 July 1771]

We the committee of the associators in Fairfax county, at the request of Mr. Alexander Henderson, merchant in Colchester, and Mr. William Balmain, merchant in Alexandria, on the 16th day of April last, carefully examined the invoices, and other papers, relative to two cargoes of goods just imported in the ship Anne, Captain Huie, from Glasgow, and consigned to the said Henderson and Balmain, respectively; both which cargoes we found perfectly conformable to the association. Mr. Henderson, at the same time, mentioned to us a small package which had been sent him as a compliment from Great-Britain, not then come to hand; so that he was not certain of its contents, but believed it contained a case of silver handed knives and forks, and promised, upon his honour, if it proved so, or contained any other articles contrary to association, to deliver them up to be stored. And on the 18th day of June last, at the request of the

same Gentlemen, we examined the invoices and papers, relative to two other cargoes of goods, just imported in the ships Janie and Patuxent, consigned as aforesaid, and found these cargoes also in every respect agreeable to the association; except nine mens fine hats in Mr. Henderson’s cargo, charged from twelve shillings to sixteen shillings and sixpence each, and three ditto in Mr. Balmain’s, charged at eleven shillings each: Upon enquiring into the cause of this, and perusing copies of the letters which had passed upon the occasion between Mess. Glassford and Henderson, merchants of Glasgow (who shipped the goods) and the manufacturers, we were fully convinced that the same was a mistake of the manufacturers, and contrary to the direction and intention of the said Mess. Glassford and Henderson. In justice to these Gentlemen, and their agents here, we think it incumbent on us to declare that they have, in our opinion, hitherto strictly adhered to the spirit and intention of the association, which we heartily wish had been done with the same sincerity and good faith by all other importers; but we fear there has been too much cause given for the public declaration made to us by Mr. Henderson and Mr. Balmain at our last meeting, “that they found so little regard paid to the association by others, and such quantities of goods imported into different parts of the colony diametrically opposite both to the spirit and the letter of the articles entered into, that they should think themselves obliged for the future, in justice to their constituents (however contrary to their own sentiments) to send their orders in the same manner with other importers; restraining themselves only from importing tea, and other taxed articles, which they were still determined to adhere to.”
We will not presume to dictate to the members of the association in general how far it may, or may not, be consistent with good policy to attempt keeping up a plan here, which is now dropped by all our sister colonies, except refusing to import tea, and such other articles as are, or may be, taxed for the purpose of raising a revenue in America (which, we trust, will never be departed from until our grievances are redressed) but we must beg leave to represent to you, Sir, the real necessity there is for speedily convening a sufficient number of the associators, to form such regulations as may put all the members upon an equal footing, in practice as well as theory; for, at present, those

who faithfully adhere to their engagements have the mortification, not only of seeing their own good intentions frustrated by the negligence, the insincerity, and the mal-practices of others, but many of them find themselves, from the same causes, greatly embarrassed in their business, and their trade daily falling into the hands of men, who have not acted upon the same honourable principles, and who have very little title to the countenance, or even the connivance of the public. We are, with great respect, Sir, Your most obedient humble servants

G. Mason,
G. Washington,
Peter Wagener,
John West,
John Dalton.

